Citation Nr: 0414036	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  00-09 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for erosive antral 
gastritis secondary to service-connected arteriosclerotic 
cardiovascular disease.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The appellant had active military service from December 1968 
to July 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim of 
entitlement to service connection for erosive antral 
gastritis secondary to service-connected arteriosclerotic 
cardiovascular disease.  In February 2000, the Board remanded 
the claim for the RO to issue a statement of the case.  The 
veteran subsequently perfected his appeal.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran argues that he has erosive antral gastritis 
secondary to a service-connected condition.  See 38 C.F.R. 
§ 3.310 (2003); see also Allen v. Brown, 7 Vet. App. 439, 446 
(1995) (holding that when aggravation of a veteran's non-
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected).  Specifically, he argues that he has 
erosive antral gastritis as a result of taking aspirin for 
his service-connected heart condition.  In this regard, 
service connection is currently in effect for 
arteriosclerotic cardiovascular disease, evaluated as 30 
percent disabling.  

The claims files contain a September 1997 panendoscopy report 
which shows that the impressions included erosive antral 
gastritis.  The report notes, "The patient probably bled 
from erosive antral gastritis in the antrum related to 
aspirin, but he will be monitored as an outpatient to make 
sure there is no other source of GI bleeding."  A statement 
from Gaurang Shah, M.D., dated in March 1997, shows that Dr. 
Shah stated that the veteran "experienced peptic ulcer 
bleeding exacerbated by his use of one aspirin (325 mg.) P.O. 
every day."  However, Dr. Shah's opinion does not indicate 
that it was based on a review of the veteran's claims files.  
The most recent medical evidence in the claims files notes 
only that the veteran has peptic ulcer disease and UGI  
(upper gastrointestinal) bleeding by history.  See VA 
outpatient treatment reports, dated in 2003.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination in order to determine the 
nature, etiology, and extent of the veteran's disabilities.  
See 38 U.S.C.A. § 5103A (West 2002); Green v. Derwinski, 1 
Vet. App. 121 (1991).  In this case, the veteran has not been 
afforded a VA gastrointestinal examination, nor has a VA 
etiological opinion been obtained.  On remand, the veteran 
should be afforded a VA examination to determine whether he 
currently has erosive antral gastritis, or residuals thereof, 
and, if so, whether such was caused or aggravated by his 
service-connected arteriosclerotic cardiovascular disease.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

This case is REMANDED to the RO via the AMC for the following 
actions:

1.  The RO should obtain any pertinent 
treatment records.

2.  The RO should schedule the appellant 
for a VA gastrointestinal examination to 
determine whether he currently has 
erosive antral gastritis, or residuals 
thereof.  If the veteran does not have 
erosive antral gastritis, or residuals 
thereof, the examiner should so state.  
If the veteran does have erosive antral 
gastritis, or residuals thereof, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that the veteran's erosive 
antral gastritis, or residuals thereof, 
was caused or aggravated by his service-
connected arteriosclerotic cardiovascular 
disease.  If the examiner cannot express 
such an opinion, the examiner should 
explain the reasons therefor.  The claims 
folders must be made available to and 
reviewed by the examiner in conjunction 
with the scheduled examination.

3.  After completion of the requested 
development, the RO should review the 
veteran's claim.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case, and 
with the appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



